FILED: May 7, 2021


                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                              ___________________

                                    No. 19-4104
                              (7:17-cr-00079-TMC-1)
                              ___________________

UNITED STATES OF AMERICA

             Plaintiff - Appellee

v.

PRECIAS K. FREEMAN

             Defendant - Appellant

                              ___________________

                                   ORDER
                              ___________________

      A majority of judges in regular active service and not disqualified having

voted in a poll requested by a member of the court to grant rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties shall file 15 additional paper copies of their briefs and appendices

previously filed in this case within 10 days.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk